Citation Nr: 0305628	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-19 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability other than glaucoma.

2.  Entitlement to service connection for bilateral glaucoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision.  In June 1999 a hearing 
was held at the VA Central Office in Washington, DC, before 
C.W. Symanski, who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

The Board remanded the veteran's claims for development in 
January 2001.  At that time, one of the issues on appeal was 
entitlement to service connection for a low back disability.  
However, by an August 2002 rating decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine.  As this claim for service connection has been 
granted in full, it is no longer on appeal and will not be 
discussed further.


FINDINGS OF FACT

1.  The veteran's preexisting macular scarring of the right 
eye clearly and unmistakable existed prior to service; the 
preexisting condition did not permanently increase in 
severity during service.

2.  The preponderance of the evidence is against the claim 
that the veteran currently has bilateral glaucoma which is 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right eye disability, other than 
glaucoma, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 , 3.306 
(2002).

2.  Service connection for bilateral glaucoma is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) and (b) (2002).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2002).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2002).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Service medical records reflect that at the veteran's 
November 1950 pre-induction examination, no significant eye 
abnormalities were found.  Distant vision in his right eye 
was noted to be 20/70, corrected to 20/20.  In September 
1951, he reported that he had had poor visual acuity in his 
right eye since childhood.  He said that he could not shoot a 
rifle because he could not adapt and use his left eye for 
sighting purposes.  On examination, his eyes were normal 
externally.  There were areas of deep pigmentation in the 
right fundus, and one large area of pigmentation occupied the 
right central area.  The left fundus was normal.  Uncorrected 
vision in the right eye was 20/400.  The veteran was 
diagnosed as having old, healed, non-progressive choroiditis 
of the right eye, which was deemed to have existed prior to 
service and not to have occurred in the line of duty.  The 
veteran was then placed on an E3 profile for poor vision in 
the right eye due to an old disease of the retina.  He was 
considered to be unfit for any duty which required "normal 
binocular vision."  

Subsequently in September 1951, the veteran complained of 
pain in the right eye and irritability in both eyes.  Eye 
drops were prescribed for mild conjunctivitis.  
A November 1952 examination revealed normal eyes.  At a 
December 1952 separation examination, his eyes appeared to be 
normal externally.  Uncorrected distant vision in the right 
eye was noted to be 20/355.  It was also noted that he had 
defective vision on the right.

At a November 1967 VA examination, the veteran's external eye 
structures were normal.

Private treatment records reflect that in during a physical 
examination in March 1972, the veteran reported that his eyes 
occasionally felt as if they were burning.  In October 1975, 
he was seen for complaints of foreign bodies in both eyes.  
The examination revealed very superficial keratosis in both 
eyes.  In March 1978, he reported that he had failed a 
driving examination and his vision was reported to be 20/80 
and 20/20 without refractive error.  In October 1979 he 
complained of blurred vision in his right eye.  His visual 
acuity in the right was 20/70.  Funduscopic examination of 
the right eye showed increased cupping and blurring of the 
nasal optic disc.  The right conjunctiva was noted to be 
slightly infected.  The assessment was blurred vision in the 
right eye, rule out glaucoma.  In January 1980 it was noted 
that the grid was blurred for both eyes.  The veteran 
reported that he had been hit in the right eye with a ball, 
at age 7 or 8, and had had decreased vision in the right eye 
since then.  His vision was noted to be 20/80+ and 20/20.  
During a December 1982 outpatient visit, the veteran reported 
that he had tearing in his left eye, and that he had trouble 
seeing close up.  Following an examination, it was indicated 
that he had epiphora of the left eye and Bell's palsy of the 
left eye.  During a December 1989 outpatient visit, the 
veteran reported, in pertinent part, a history of glaucoma 
(although he made no complaints regarding his vision during 
this visit).  

VA treatment records reflect that in January 1990, the 
veteran was seen in the eye clinic and the assessment for the 
right eye was stable scar.  In April 1990 he reported that he 
felt that his vision was improving.  The impressions included 
macular "TOXO-like" lesion in the right eye.  In August 
1990 he reported a little improvement in his vision since his 
last vision and denied any complaints.  The impressions 
included an old, stable, macular scar in the right eye, 
chronic open angle glaucoma (COAG), and good intraocular 
pressure.  In December 1990 he reported improved vision and 
had no complaints.  No disabilities were found in either eye.  
The assessment was status post central retinal vein occlusion 
(CRVO), stable status post panretinal photocoagulation, and 
COAG with good intraocular pressure.  During an April 1991 
visit to the eye clinic, he reported no visual disabilities 
and denied any eye pain.  He said his eyes seemed like a 
little better, although he was not seeing any clearer.  The 
impression was "TOXO" scar in the right eye. 

In a July 1998 written statement, the veteran asserted that 
prior to service he had an (unspecified) right eye injury.  
During rifle firing training, fumes and debris from trash had 
apparently gotten in his eye.  His vision apparently went 
from 20/70 to 20/400.  He said that the had always had 
blurring vision in his right eye, and still had it.  

The veteran attached to his written statement the report of a 
July 1998 private examination, in which the veteran was noted 
to have had a macular scar of his right eye, secondary to a 
baseball injury at age 12, an old CRVO of the left eye (circa 
1988), bilateral glaucoma, and refractive error of both eyes.  
His subjective symptoms included blurry vision.  Following an 
examination, he was diagnosed as having an old macular scar 
of the right eye, bilateral glaucoma, an old CRVO of the left 
eye, and a refractive error of both eyes.

In an August 1998 letter, K.G. Payne O.D. stated that he had 
reviewed the veteran's medical records from 1951 to the 
present.  He indicated, in pertinent part, that the change in 
the veteran's vision from 20/70 on entrance to 20/355 at 
separation did "agree with [the veteran's] statement that 
his right eye did in fact get worse during service."  Visual 
acuity currently was 20/50.  Dr. Payne went on to say: 
"Since his vision in his right eye is much better than 2-
/355 or 20/70 today, I think at this point that is a mute 
point.  However, in an outpatient medical record dated in 
August 1998, Dr. Payne included the following language: 
"Upon reviewing [the veteran's] record and prior examination 
I see no visual reason this [veteran] should receive 
disability."  In another outpatient record (dated in January 
2000), Dr. Payne wrote the following: "Spoke [with the 
veteran] about disability [and] vision.  Refused to write 
letter stating injury in service caused glaucoma."  Medical 
records reflect that the veteran continued to seek outpatient 
from Dr. Payne for various eye symptoms through May 2001.  

At his June 1999 Board hearing, the veteran testified that 
when he was a child, he was hit with a ball which scratched 
his right eye.  He subsequently did not have problems with 
the right eye (he could read and hunt without difficulty), 
and it felt fine during his induction examination.  While on 
active duty, however, he apparently was training on a rifle 
range when he was exposed to smoke and trash residue, and his 
eye became irritated and itchy as a result.  He was diagnosed 
as having mild conjunctivitis and prescribed eye drops.  He 
denied having been prescribed glasses while in service.  
According to the veteran, it might have been more than two or 
three years after discharge before he sought treatment for 
his vision.  Concerning glaucoma, the veteran believed he was 
first diagnosed as having this condition in 1991.  

In a January 2000 letter, V. B. Thomas, O.D. said that he had 
reviewed the veteran's medical records from 1995 to the 
present, and that he totally agreed with Dr. Payne's 
assessment of the veteran's previous condition.  

At an October 2001 examination for VA purposes, the veteran 
stated that at age 12, he had been hit in the right eye with 
a baseball, which resulted in a scar over that eye.  He 
asserted that exposure to gun smoke, powder, and debris 
during active duty had worsened his preexisting right eye 
condition.  He also reported having been treated for COAG in 
both eyes since service. 

On examination, uncorrected visual acuity in the right eye 
was 20/100, while uncorrected visual acuity in the left eye 
was 20/60.  External examination revealed normal lids, 
lashes, and orbital structures.  Extraocular muscle 
examination was full and orthophoric.  Slit lamp examination 
showed normal lids, lashes, conjunctiva, cornea, and 
structures.  The anterior chambers were deep and quiet on 
both sides.  Examination of the crystal and lens showed 1+ 
nuclear sclerosis with some water clefts in both eyes, worse 
on the right.  A dilated funduscopic examination showed sharp 
and flat optic nerves with a cup-to-disc ratio of 0.6 in each 
eye.  There was a dense pigmented scar located in the center 
of the macular in the right eye, and a number of small 
pigmented scars scattered throughout the macula and in the 
mid-periphery in the left eye.

The veteran was diagnosed as having, in pertinent part, 
bilateral COAG.  He had a macular scar of the right eye which 
was deemed to be from the baseball injury at age 12.  The 
examiner wrote that it was as least as likely was not that 
the exposure to gun smoke, powder, and debris "could have" 
aggravated the macular scar condition.  The examiner also 
opined that it was as least as likely as not that gun smoke, 
powder, and debris had aggravated the bilateral COAG.  

However, after being asked to clarify his opinions, the same 
examiner wrote in June 2002 that he did not believe that the 
veteran's exposure to gun smoke, powder, and debris could 
have aggravated the macular scar.  The examiner further wrote 
that he did not believe that the exposure gun smoke, powder, 
and debris had aggravated the veteran's bilateral COAG.  

As an initial matter, the Board acknowledges that the veteran 
was not found to have any eye conditions upon entrance, and 
thus is presumed to have been physically sound in that 
regard.  However, the service medical records do reflect that 
he was diagnosed as having a right eye disability (healed, 
non-progressive choroiditis) which was deemed to have existed 
prior to service.  This diagnosis comports with the veteran's 
repeated assertions that he injured his right eye at a young 
age after being struck by a baseball.  Based on this clear 
and mistakable (obvious or manifest) evidence, the Board 
finds that the presumption of soundness has been rebutted.  
The question now is whether the veteran's preexisting right 
eye disability was aggravated by active duty.

The veteran has asserted that exposure to gun smoke, powder, 
and trash residue during active duty aggravated his 
preexisting right eye condition, and he points to the 
diminution of his uncorrected right eye vision from 20/70 at 
entrance to 20/355 at separation as proof.  On its face, this 
discrepancy in visual acuity would tend to show an increase 
in severity in the condition during service.  However, a 
review of the records after service clearly shows that there 
was no permanent increase in severity of the visual acuity 
during service.  For example, in October 1979 visual acuity 
on the right was 20/70, which was the same as noted on 
examination for entry into service.  Moreover, according to 
Dr. Payne visual acuity in the right eye in 1998 had improved 
to 20/50, which was even better than that noted on entry 
examination.  

A VA examiner in October 2001 diagnosed the veteran as having 
a macular scar of the right eye, and opined that it was as 
least as likely as not that the gun smoke, powder, and debris 
"could have" aggravated this condition in service.  This 
examiner, however, later clarified his comments indicating 
his assessment that the preexisting condition was not 
aggravated during service.  

Based on its review of the entire record, including the 
various medical opinions contained therein, the Board finds 
that the evidence weighs in favor of the conclusion that, 
while there may have been a temporary increase in the loss of 
visual acuity during service, vision subsequently returned to 
at least the level present on entry.  In sum, there was no 
increase in severity of the underlying right eye condition 
during service.  In light of the foregoing, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The Board therefore finds that 
service connection is not warranted for right eye disability 
to include macular scarring. 

Concerning bilateral glaucoma (a condition which the veteran 
has repeatedly been diagnosed as having), the Board notes 
that the VA examiner in October 2001 opined that this 
disability had been aggravated by exposure to gun smoke, 
powder, and debris during active duty.  As an initial matter 
the Board notes that the veteran has never alleged that he 
had had preexisting glaucoma prior to entrance, so 
consideration of this claim for service connection on the 
basis of aggravation of a preexisting condition is 
inappropriate.  

Moreover, the claims file contains other medical evidence 
that the veteran's bilateral glaucoma is unrelated to 
service.  First, the same VA examiner (in June 2002) himself 
opined that he did not believe that the exposure gun smoke, 
powder, and debris had aggravated the veteran's bilateral 
glaucoma.  Moreover, in his January 2000 notation, Dr. Payne 
indicated his refusal to write a letter opining that any 
injury in service had caused the veteran's glaucoma.  Dr. 
Thomas's January 2000 letter essentially affirmed this 
opinion, as well.  

The Board acknowledges the veteran's written statements and 
oral testimony essentially to the effect that his glaucoma 
began in service.  However, as a layman, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim of service 
connection for bilateral glaucoma; thus the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's original (formal) claim for service connection 
was filed in October 1967, and he filed an informal claim for 
service connection for right eye symptoms in May 1991.  There 
is no issue as to provision of a form or instructions for 
applying for this benefit.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of the rating decision denying 
service connection for a right eye condition in August 1991, 
a Board remand in January 2001, development letters in 
February 2001 and June 2001, and a supplemental statement of 
the case in August 2002.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether service connection could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby adequately informing the veteran of the information 
and evidence necessary to substantiate his claims. 

The Board is also satisfied that, especially with the 
February 2001 letter, VA has specifically set out "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant."  
38 C.F.R. § 3.159(b)(1) (2002).  

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the private and VA treatment records 
specifically identified by the veteran.

In a September 2002 memorandum, the veteran asserted, in 
pertinent part, that he had sought treatment at the Durham VA 
Medical Center (VAMC) since 1957.  He attached a September 
2002 memorandum from the Chief of Veteran's Health 
Information Management Section at the Durham VAMC, who 
confirmed that that veteran had sought treatment at that VAMC 
between 1957 and 1985, and in 1989.  However, she also noted 
that the veteran's records had been retired, and that despite 
several attempts in reviewing all logs of retired records, 
they were unsuccessful in locating his records.  Although 
these records are not contained in the claims file, the Board 
is satisfied that substantial and sufficient efforts have 
been made to obtain them and further development in this 
regard would be futile and only cause unnecessary delay.  

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent examinations for VA purposes 
in December 1967 and October 2001.  The reports of these 
examinations (as well as a June 2002 addendum report) have 
been obtained and considered by the Board.

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Service connection for right eye condition to include macular 
scarring of the right eye is denied.

Service connection for bilateral glaucoma is denied.




	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

